Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 11/02/2022.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks, filed 11/02/2022, with respect to the objections to claims 4, 11 and 18 have been fully considered and are persuasive.  The objection of claims 4, 11 and 18 has been withdrawn.
Applicant's arguments, see page 8 of the Remarks, filed 11/02/2022, with respect to the 35 USC 112(f) interpretation and 35 USC 112(b) rejection to claim 1 have been fully considered but they are not persuasive. Although, the Remarks state tat 35 USC 112(f) is no longer wanted and that “one or more authentication devices” and “one or more digital signature modules” have been amended, “one or more digital signature modules” still remain in claim 1 and therefore is still interpreted under 35 USC 112(f) and rejected under 35 USC 112(b).
Applicant’s arguments, see page 8 of the Remarks, filed 11/02/2022, with respect to the 35 USC 112(b) rejection to claims 5, 12 and 19 have been fully considered and are persuasive.  The rejection of claims 5, 12 and 19 has been withdrawn.
Applicant’s arguments, see pages 8-10 of the Remarks, filed 11/02/2022, with respect to the 35 USC 102 rejection to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 15 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “one or more digital signature modules that …” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “wherein the authentication information for each of the one or more users is stored in one or more databases and in one or more distinct 001-6210r2102 Docket: DUVON-9-0035Filing Date: September 25, 2020PATENTdatabases” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, claim limitation “one or more digital signature modules that …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 2-7, claims 2-7 do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210272120 to Murdoch et al. (hereinafter Murdoch) in view of US 2014/0365350 Shvarts.
As to claims 1, 8 and 15, Murdoch teaches a system for digitally signing one or more articles using one or more cryptocurrency wallets (paragraphs 7, 77, 83, 119 and 122) comprising: one or more portable storage devices storing one or more digital signatures for one or more users (FIG. 3, DID management Module 320, referred to as a wallet that is stored on the users’ device [paragraph 83], wherein the device is a mobile device [paragraph 82] therefore read as the claimed portable storage device; paragraphs 122, 126 and 127, wherein the wallet includes the self-issued claims which includes the signature FIG. 6B); identification information for one or more users stored in one or more decentralized databases, wherein each of the decentralized databases store all or a subset of the identification information (FIGS. 2 and 5; paragraphs 7, 41, 80, 97 and 119, decentralized identification anchored by decentralized identifiers (DIDs) in a decentralized environment); and one or more processors that: receive authentication information from one or more client devices and validate the authentication information using the identification information stored in the one or more decentralized databases (FIGS. 9 and 13 and paragraphs 140 and 150, receiving the identification data including the self-issued claim which is validated based on retrieved data related to each claim propagated on the decentralized distributed ledger/blockchain).
Murdoch does not explicitly teach wherein access to the one or more cryptocurrency wallets is granted when the authentication information is validated; and one or more digital signature modules that retrieve and apply the one or more digital signatures to the one or more articles, wherein access to the one or more digital signature modules is granted when access to the one or more cryptocurrency wallets has been granted and the one or more portable storage devices are validated.
However, Shvarts teaches wherein access to the one or more cryptocurrency wallets is granted when the authentication information is validated (paragraph 162, the security component controls access to the digital wallet based on authentication credentials); and one or more digital signature modules that retrieve and apply the one or more digital signatures to the one or more articles (paragraphs 160 and 162, electronic signature component to facilitate applying an electronic signature), wherein access to the one or more digital signature modules is granted when access to the one or more cryptocurrency wallets has been granted and the one or more portable storage devices are validated (paragraph 162, wherein access to the wallet is granted and an electronic signature is applied once the received authentication credentials are verified; paragraph 120, wherein the identification information and/or authentication credentials include information to identify/authenticate the device and the user using a username or password or biometric data and a communication device identifier).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Murdoch to include the method of controlling access to one or more wallets and digital signatures as taught by Shvarts in order to prevent unauthorized or malicious use and access to the wallets and digital signatures therefore increasing the overall security of the system.
As to claims 5, 12 and 19, Murdoch teaches wherein the authentication information received from the one or more client devices is validated by the one or more decentralized databases (FIGS. 9 and 13 and paragraphs 140 and 150, receiving the identification data including the self-issued claim which is validated based on retrieved data related to each claim propagated on the decentralized distributed ledger/blockchain).
As to claims 6, 13 and 20, Murdoch teaches wherein the authentication information for each of the one or more users is stored in one or more databases and in one or more distinct 001-6210r2102 Docket: DUVON-9-0035Filing Date: September 25, 2020PATENTdatabases (FIGS. 2 and 5; paragraphs 7, 41, 80, 97 and 119, decentralized identification anchored by decentralized identifiers (DIDs) in a decentralized environment therefore the memory and/or storage is distributed across one or more distinct databases) such that a plurality of distinct databases are required to validate the authentication information (FIGS. 2 and 5; paragraphs 7, 41, 80, 97 and 119, decentralized identification anchored by decentralized identifiers (DIDs) in a decentralized environment therefore the memory and/or storage is distributed across one or more distinct databases; the limitation of “such that a plurality of distinct databases are required to validate the authentication information” is not a positively recited step which actually performs a step or limits the claim to a particular structure, the limitation simply expresses the intended result of the authentication data being stored in one or more databases and distinct databases and therefore is not given patentable weight).

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch in view of Shvarts in further view of US Publication 2020/0133921 to Lee et al. (hereinafter Lee).
As to claims 2, 9 and 16, Murdoch and Shvarts do not explicitly teach wherein a record of the application of the one or more digital signatures 20is stored on one or more public blockchains, and the one or more digital signatures and the one or more articles signed by the one or more digital signatures is stored on one or more private blockchains.
However, Lee teaches a record of the application of the one or more digital signatures 20is stored on one or more public blockchains, and the one or more digital signatures and the one or more articles signed by the one or more digital signatures is stored on one or more private blockchains (paragraphs 44-46 and 86, wherein the data is anchored between the public blockchain and the private blockchain and the data includes anchoring data that further includes signature information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Murdoch and Shvarts with the method of anchoring data between blockchains as taught by Lee in order to ensure the integrity and security of the data through the blockchains.
As to claims 3, 10 and 17, Lee teaches wherein the one or more digital signatures and the one or more articles signed by the one or more digital signatures are stored on one or more blockchains (paragraphs 44-46 and 86, wherein the data is anchored between the public blockchain and the private blockchain).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch in view of Shvarts in further view of US Publication 2020/0177579 to Allen.
As to claims 4, 11 and 18, Shvarts teaches the creation of one or more digital signatures. Shvarts does not explicitly teach wherein the creation requires a user to undergo an AML/KYC audit.
However, Allen teaches the creation requiring a user to undergo an AML/KYC audit (paragraph 62, KYC/AML analysis is performed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shvarts with the method of performing an AML/KYC analysis as taught by Allen in order to ensure the user creating the signature is authorized and compliant to generate the signature, thus increasing the overall security and integrity of the system.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch in view of Shvarts in further view of US Publication Number 2012/0084206 to Mehew et al. (hereinafter Mehew).
As to claims 7 and 14, Murdoch and Shvarts do not explicitly teach wherein the portable storage devices storing a digital signature of a user 5require user authentication in order to be validated.
However, Mehew teaches the portable storage devices storing a digital signature of a user 5require user authentication in order to be validated (paragraph 22, requiring the mobile device and its user to be authenticated or authorized before).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Murdoch and Shvarts with the method of requiring user authentication in order to be validated as taught by Mehew in order to enhance the overall security of the system by adding an extra layer of protection from an unauthorized user who may have acquired the device or gained control of the device without the owner knowing or authorizing said use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/               Primary Examiner, Art Unit 2497